MEMBERSHIP INTEREST PURCHASE AGREEMENT THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) isentered into as of this 11th day of March, 2008, by and between Jennie Slade (“Buyer”) and Capital City Energy Group, Inc. (“Seller”). WITNESSETH: A. Seller owns a one hundredpercent (100%) membership interest (the “Interest”) in Baby Dot, LLC, a Nevada limited liability company (the “Company”).The Company engages in the business of designing, marketing and distributing handcrafted baby blankets and other accessories made from quality fabrics. B. Seller owes Buyer $7,749 in connection with related party payables (the “Related Party Indebtedness”) due to Buyer for expenses paid. B.Seller desires to sell the Interest to Buyer and Buyer desires to buyfrom Seller the Interest pursuant to the terms and subject to the conditions setforth in this Agreement. AGREEMENT: In consideration of the foregoing and the mutual promises contained herein,the parties agree as follows: 1. PURCHASE ANDSALE OF INTEREST. Upon the terms and subject to theconditions set forth in this Agreement, Seller hereby sells, assigns, transfers andconveys the Interest to Buyer, and Buyer hereby purchases, obtains and acquiresthe Interest form Seller. 2. PURCHASE PRICE. In consideration of and in exchange for the sale,assignment, transfer and conveyance of the Interest, Buyer agrees to assign andtransfer to Seller, Three Million Nine Hundred (3,900,000) shares of thecommon stock (the “Stock”) in Seller for cancelation and return to treasury. The Stock shall be delivered to Seller through certificates, properlyendorsed for transfer, on the Closing Date.Buyer further agrees to cancel and release Seller in connection with any obligations owned to Buyer for the Related Party Indebtedness. 3.CLOSING.Subject to the satisfaction of the conditions set forth inthis Agreement and compliance with the other provisions hereof, the closing ofthe transaction contemplated by this Agreement (the “Closing”) shall take place at Las Vegas, NV on February 14, 2008 at 10:00 a.m., local time, or at such other place andtime as shall be mutually agreeable to the parties hereto (the "(Closing Date").At the Closing, Buyer shall deliver to Seller certificates evidencing the numberof shares of Stock specified in Section 2 hereof, properly endorsed fortransfer together with an assignment separate from certificate in the form attached as Exhibit A, and Seller shall deliver to Buyer an assignment of the Interest,in the form attached as Exhibit B. 4.ASSIGNMENT OF THE INTEREST.
